UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7745


MICHAEL PAUL PUZEY,

                Plaintiff - Appellant,

          v.

CRAIG BROADWATER, United States District Judge,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.  Joseph R. Goodwin,
Chief District Judge. (1:10-cv-00060-JRG)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Paul Puzey appeals the district court’s orders

dismissing    his    action   brought       pursuant    to   the    Federal       Tort

Claims Act and denying his motion for reconsideration.                       We have

reviewed the record and find no reversible error.                     Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons    stated   by    the     district      court.         Puzey v.

Broadwater,    No.     1:10-cv-00060-JRG      (N.D.W.     Va.   Oct.      13,   2010;

filed Nov. 22, 2010 and entered Nov. 23, 2010).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before      the    court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2